 653319 NLRB No. 88G. B. ELECTRIC1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent has not excepted to the judge's finding that GaryHollis is a supervisor within the meaning of Sec. 2 (11) of the Act.2In his recommended remedy, the judge finds that it would be ap-propriate for remedial purposes to presume that John Sneed's pay
would have been increased to $12 per hour commencing the first
pay period after Sneed informed the Respondent that he had attained
the required credentials and tools. The credited record evidence de-
scribed by the judge uniformly shows, however, that Sneed was told
he would receive ``$12 to $14 an hour'' upon meeting such criteria.
Accordingly, we will modify the remedy to provide that Sneed's pay
would have been increased to an amount from $12 to $14 per hour,
with the precise amount to be determined in compliance.1If not otherwise shown, all further dates refer to the 1994 cal-endar year.2For ease of reference, these tradesmen are individually and col-lectively referred to below as electricians except where their specific
company classification may be of significance. No claim is made
that Respondent's foremen are supervisors within the meaning of the
Act.G.B. Electric, Inc. 
and International Brotherhoodof Electrical Workers Local 357, AFL±CIO.
Case 28±CA±12604November 13, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn July 24, 1995, Administrative Law Judge Wil-liam L. Schmidt issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings1and con-clusions and to adopt the recommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, G.B. Electric, Inc., Las

Vegas, Nevada, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order.Debra J. Morgan, Esq., for the General Counsel.Jim V. Fisher, President, American Labor Management Asso-ciates, of Las Vegas, Nevada, for the Respondent.Patricia S. Waldeck, Esq., of Los Angeles, California, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEWILLIAML. SCHMIDT, Administrative Law Judge. TheGeneral Counsel alleges that G.B. Electric, Inc. (Company

or Respondent) violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act (the Act) by canceling scheduledwork on May 27 and 30, 1994,1and by refusing to promoteemployee John Sneed to a journeyman electrician position in
retaliation for its employees choice in a representation elec-
tion. The General Counsel also alleges that Respondent inde-
pendently violated Section 8(a)(1) when its agent Gary Hol-
lis: (1) told employees that work had been canceled because
they voted for representation by a labor organization; (2) told
Sneed that he would not be promoted to a journeyman's po-
sition because employees voted for union representation; and
(3) told employees that Respondent would go out of business
rather than go union.The International Brotherhood of Electrical Workers, LocalUnion 357, AFL±CIO (Local 357 or the Union) filed the
charge in this case on June 24. On August 8, the Regional
Director for Region 28 of the National Labor Relations
Board (NLRB or the Board) issued the General Counsel's
complaint and notice of hearing. Respondent's answer denies
the unfair labor practices alleged.I heard this case on March 30 and 31, 1995, at Las Vegas,Nevada. After considering the record, the demeanor of the
witnesses while testifying, and the posthearing briefs of the
General Counsel and the Respondent, I conclude Respondent
violated the Act as alleged based on the followingFINDINGSOF
FACTI. RELEVANTEVIDENCE
A. Jurisdiction and BackgroundRespondent, an electrical contractor, maintains its officeand place of business in Las Vegas, Nevada. During the 12-
month period preceding this charge, Respondent's indirect in-
flow exceeded the Board's nonretail jurisdictional standard.
Accordingly, the Board should exercise its jurisdiction to re-
solve this labor dispute.Glen Brower is Respondent's president and principalowner. Danny Braswell, who also has an ownership interest
in the Company, is Respondent's vice president. Gary Hollis,
whose supervisory status is denied, is an electrician by tradebut his company job title is ``Supervisor, Safety Director.''
All three have offices at the Company's Las Vegas head-
quarters. At times relevant to this case, Respondent em-
ployed eight electricians at four or five jobsites around the
Las Vegas environs, including the Valley View Surgical
Center (Valley View) construction project where Respondent
served as the electrical subcontractor for W. P. Rowland
Construction Corp. of Phoenix, Arizona, the general contrac-
tor. The Company classifies its skilled tradesmen as foremen,
electricians, and apprentices.2In addition the Company em-ploys helpers who perform general laborer work assisting its
electrical employees. All electricians and their helpers are
paid by the hour.Brower generally oversees company operations, preparesjob estimates, negotiates contracts, and approves all employ- 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ment policies and decisions. Braswell performs certain officeduties and serves as a project manager from time to time.
Hollis (who has 25 years of experience as an electrician)
works primarily as salaried coordinator and expediter.On a typical day, Hollis visits all jobsites to assess andcollect information from the job foremen about needed mate-
rials, manpower, or special equipment. When he receives
manpower requests, Hollis assesses the job requirements in
consultation with the job foreman and then makes ``sugges-
tions'' to Brower or Braswell about reassigning employees
from other projects. According to Hollis, however, these two
executives actually authorize all manpower moves. Neverthe-
less, no evidence shows that either Brower or Braswell inde-
pendently investigate Hollis' ``suggestions.'' Both Brower
and Braswell spend most of their worktime engaged in their
office duties and spend only a few hours each week on the
jobsites. In connection with evaluating employees, Brower
testified that he relies on ``recommendations from ... lower

down'' which presumably includes Hollis. Moreover,
Braswell testified that he relies on Hollis' assessment of em-
ployees and their capabilities.Generally, Hollis works in his office until about 8:30 a.m.ordering material, checking timecards, reviewing the fore-
men's daily work reports for problems and irregularities, and
preparing the following day's schedule. He then begins his
jobsite visits. If Hollis observes an employee performing
poorly while he on a job, he generally takes that person aside
to ``have a talk with him'' unless the foreman provides an
adequate excuse for the employee. Hollis later reports such
instances to the ``office.'' Usually, he returns to his office
around 2:30 or 3 p.m. to make any necessary telephone calls,
order materials, and again go over the scheduling so, as he
put it, ``[E]verybody is ready to go in the morning. They are
not standing around waiting.''In his role as the Company's safety director, Hollis sched-ules safety training and meetings, arranges for employees to
attend special classes on matters such as first aid and the use
of specialized tools, and inspects the jobs for safety hazards.
When he observes hazardous conditions, Hollis promptly di-
rects the job foreman to correct the matter. Later, he also
calls such matters to the attention of Brower or Braswell.As reflected more fully below, Brower eventually put Hol-lis in charge of the Valley View job purportedly to control
its labor costs. When this occurred, Hollis spent approxi-
mately 80 percent of his time working with the tools of the
trade. Normally, however, Hollis would only spend about 20
percent of his time engaged in the work of his trade and the
remainder engaged in the above-described administrative du-
ties. Even prior to this his Valley View assignment, Hollis
once reprimanded the Valley View employees for wearing
shorts but later ``backed off that one'' after he learned
Brower had given them permission to do so while working
on the roof. Sneed, a Valley View apprentice, acquired a per-
ception that Job Foreman Mike Melendez ``generally de-
ferred to [Hollis]'' whenever there were questions about run-
ning the job.Notwithstanding Respondent's claims to the contrary, Ifind the record supports the conclusion that Hollis possesses
and exercises authority to responsibly direct and discipline
Respondent's employees, and that he makes effective rec-
ommendations concerning employees' terms and conditions
of employment. The implications of Hollis' status is furtherreflected in the secondary evidence showing that, unlikeother electricians, he is salaried, has an office at the Compa-
ny's headquarters, and was not included among the employ-
ees eligible to vote in the NLRB election. For these reasons,
I have concluded that Hollis is a supervisor and agent within
the meaning of Section 2(11) and (13), as alleged.B. The Preelection PeriodThe Union filed an NLRB representation petition in mid-April seeking to represent Respondent's electricians. There-
after, Respondent and Local 357 entered into a Stipulated
Election Agreement providing for a secret-ballot election on
May 26. At that election, the employees voted 5 to 1 for
union representation and the NLRB certified the Union on
June 6.The General Counsel adduced evidence concerning re-marks about unionization by Brower during the course of
preelection meetings held with the electricians. Sneed at-
tended one meeting held on May 24 in the Company's office
along with approximately seven other employees. Sneed
claims that Brower, in general, emphasized that the Union
would be ``detrimental to the Company and to the workers,
[and] that it would just generally be a bad move.'' According
to Sneed, Brower also denigrated individuals who chose to
belong to unions and reiterated that the Company, as a
``merit shop,'' paid its employees according to ``their
worth.'' Although Sneed asserts that Brower did not specifi-
cally state that the shop would be closed if the employees
selected the Union, he testified that Brower implied as much
by telling employees that ``he would never be union and
[that] G.B. [Electric] would never be union.''Electrician Dale Warren also attended the May 24 meet-ing. He claims that Brower stated that ``he knew what was
best for his company, and he was not going to go union, but
if [the employees] wanted to vote yes, then [they had] every
right to vote yes.'' Warren added that Brower also told em-
ployees that ``he wasn't going to have any kind of different
opinion about us whatever way it was going to go.'' Con-
trary to Sneed, however, Warren claims that Brower told the
employees directly that ``he would close his doors before he
ever went union.''The last meeting before the election between Brower andthe Valley View employees occurred at that jobsite during
the lunch period on May 25. Foreman Melendez asserts that
Brower was ``strongly'' opposed to the Union at this meet-
ing. During one portion of the talk, Melendez recalled,
Brower stated: ``No matter what, I will not go union'' andlater remarked he ``could keep it going in litigation ... for

as long as it would take.'' Melendez was not questioned
about any ``shop closing'' remarks by Brower.Although Brower acknowledged that he held preelectionmeetings with employees and that he opposed unionization,
he denied that he ever told the employees that he would
close the shop if they chose to be represented. Braswell testi-
fied that he attended the meetings at the Company's offices
and he denied that Brower told employees the shop might
close. Hollis also testified that he attended these meetings
and he too denied that Brower ever mentioned anything
about closing the shop if the electricians voted for union rep-
resentation. Clyde Sheldon, an electrician admittedly opposed 655G.B. ELECTRIC
3None of Brower's preelection nor postelection statements are al-leged as independent 8(a)(1) violations. However, in her brief, coun-
sel for the General Counsel seeks an 8(a)(1) finding based on em-
ployee testimony that Brower threatened to close if employees voted
for representation. Although some dialogue concerning this matter
occurred at the hearing, I am now of the view that I and counsel
for the General Counsel may have confused each other as well as
Respondent's representative. Be that as it may, the complaint was
never amended to allege any independent 8(a)(1) conduct by Brower.
In view of my other findings below, I find it unnecessary to consider
Brower's preelection remarks as anything other than evidence of
union animus since it would add nothing to the remedial order.4Melendez testified that company policy prohibited workers fromwearing shorts and sneakers for work but Brower permitted such at-
tire when employees worked ``outside doing ground work.''5In connection with his effort to obtain a pay increase, Sneed tes-tified:Also, I had heard from Gary, Mike Melendez and severalother people that Gary was the only person you were to speak
to concerning Company matters. We were not supposed to go
to the shop or try to contact the shop.to the Union, claims that he ``never heard Mr. Brower threat-en to close the shop at all.''3C. The Election AftermathSix to eight days before the NLRB election, Valley ViewForeman Melendez claims that he stopped at the company
office to deliver his daily job report. On this occasion,
Melendez asserts, Brower asked if he planned to work the
crew on the Memorial Day holiday and Melendez responded
affirmatively, citing the need to keep pace with the general
contractor. Melendez claims that Brower asked for a list of
employees who would be working and the materials they
would need ``because that particular weekend the supply
shops close.''In the next few days, Melendez polled the crew to deter-mine how many employees were willing to work Memorial
Day. All except Brandon Lee, an apprentice, agreed to work.
In addition, Melendez claims that he informed the general
contractor's superintendent that the electrical crew intended
to work on Memorial Day. Purportedly, the superintendent
agreed that they could do so.Sneed testified without contradiction that around Wednes-day of the election week Hollis walked around the Valley
View job telling employees that they would be working the
following Monday, Memorial Day. When Melendez went to
the Company's shop on Thursday, May 26, to vote in the
NLRB election, he claims that he handed Brower the re-
quested lists for Memorial Day work in Hollis' presence.Melendez testified that Brower briefly scanned the material
list and stated: ``Fine. Okay. Good. We will get it out
there.''Brower emphatically denied that he had conversations withMelendez concerning arrangements for work on Memorial
Day. In fact, he claims that he rarely talks with the job fore-
men and that such matters were within Hollis' province. Hol-
lis claims that Melendez asked to work Memorial Day be-
cause he needed the money to meet his new truck payments
and that he told Melendez he would ``check into it.'' In the
meantime, Hollis asked Melendez to ``to see if he could find
some guys that wanted to work ....''
According to Melendez, Brower's mood changed dras-tically on the morning after the NLRB election. He testified
that Brower and Hollis arrived at the Valley View job at
6:30 a.m. as the crew was about to commence work. At that
time Brower told Melendez in an angry tone of voice that
since they ``went union'' he intended to do things ``by the
book.'' Brower continued by telling Melendez that Hollis
would be in charge of the job and that, henceforth ``[t]herewas going to be no sneakers, no shorts, no nothing.''4Brower further added that he wanted to find out why the jobwas so delayed. In this connection, Melendez recalled that
Brower mentioned something about the job being ``800
hours behind.'' Finally, Brower told Melendez that ``if [the
crew] had anything to say to him, [they] had to do it through
... Hollis.''
5Brower admits substantially all of this conversation andthe fact that he was upset. However, he claims that he was
upset because the job had used up practically all of the esti-
mated man-hours and there was still a substantial portion of
the contract work left to perform. According to Brower, this
predicament had only been discovered recently because of a
problem with the software used in tracking these matters. In
addition, Brower said the was upset because Melendez had
not enforced the OSHA rules concerning work attire and
safety. When he was asked if he had told the employees to
go through Hollis if they had anything to say to him, Brower
testified:I told the employees at that point in time, that therewas an election and everybody knew the results of the
election, and they elected to have IBEW represent them
in negotiations, so I don't expect anybody to come into
my office asking for anything. I have lost that right.
They have taken that away from me.Although Hollis had no recollection of Brower being at theValley View job that Friday morning, he recalled that he had
``walked the job'' with Brower sometime that week. Accord-
ing to Hollis, this onsite review led to Brower's concern
about the amount of work which remained. This problem,
Hollis testified, had been the subject of discussions among
Brower, Braswell, Melendez, and himself over the course of
the previous 2 or 3 weeks. According to Hollis, the Company
maintained regular records tracking the comparison between
estimated hours and actual hours at various stages of the Val-
ley View project which reflected the problem.Braswell did not testify about any cost overruns on theValley View job. Melendez, however, asserted the matter had
never been discussed with him until Brower referred to the
job being ``800 hours behind'' that Friday morning. Seem-
ingly, Melendez did not put much stock in this claim; when
asked on cross-examination why he did not question
Brower's assertion, he testified:I was just demoted. Why should I question him? Imean, if he was concerned about me running this job,
he should have told me prior when he was one, two,
three, four hundred hours behind. Why did he wait until
800 hours to notify me?Later, at around 8:30 a.m. that morning, Lee, the appren-tice, told Melendez that Hollis had informed him that the 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Hollis, who has worked for the Company for about 3 years, re-called a couple of occasions in the past when employees received
4-day holiday weekends but on those occasions, he testified, employ-
ees were paid for both the Friday and the Monday holiday.7The NAI certificate was also referred to throughout the record asthe ``Clark County'' certificate.crew would work only half a day that day and would notwork at all on Memorial Day. Surprised by this report,
Melendez promptly sought out Hollis who confirmed Lee's
story. By way of explanation, Hollis told Melendez: ``He
[Brower] is pissed. You pissed him off. Mike, you of all
people should know that he expected you to vote no on theUnion.'' Hollis did not specifically deny Melendez' account
of this exchange but he did recall that he told Melendez that
Brower was ``pissed'' about the job being so far behind for
the man-hours which had been expended.Respondent admits that employees worked only half of theFriday, May 27 workday and did not work at all on Memo-
rial Day. Brower testified that he made this decision some-
time on Wednesday or Thursday morning. According to
Brower, he based that decision on the following consider-
ations: (1) the job ``was [already] in a hole of 800 hours'';
(2) the general contractor and the other trades had no plans
to work on Memorial Day; and (3) not all of Respondent's
employees were willing to work on Memorial Day. Brower
claims that he confirmed that the general contractor and the
other trades on the job would not be working on Memorial
Day and that, as far as Rowland's job superintendent was
concerned, Respondent was on schedule. For these reasons,
Brower said that he decided ``to give the employeesÐall the
employeesÐan extended holiday.'' However, unlike past oc-
casions when employees received long holiday weekends,
they were not paid.6Rowland, the general contractor, never planned to work onMemorial Day. In a prehearing affidavit furnished to the
General Counsel, William Rowland, general contractor's
president, stated that the heating and air conditioning con-
tractor had planned to work on Memorial Day but did not
because it failed to receive certain equipment. There is no
evidence that Rowland or other subcontractors ceased work
early on Friday, May 27.Melendez claims that a couple of working days later as theemployees and Hollis ate their lunch, he spoke to Hollis
about Brower's beliefs concerning the Union. According to
Melendez, Hollis responded, ``[y]ou should have known ...

he will never go union. He told me he would shut down the
doors before he goes union.'' Sneed also recalled one occa-
sion at lunch about a week after the NLRB election when
Hollis stated: ``Glen [Brower] will shut the doors and close
down the shop before he goes union.'' Hollis denied that the
Union ever arose in the lunchtime discussions following the
election.D. Sneed's PromotionBrower testified that he establishes each electrician's payrate following a personal interview and his evaluation of the
usefulness of the employee's experience to the Company's
work. Thereafter, he increases the pay rates for employees
whose work reflects quality performance, productivity, at-
tendance, motivation, and consideration for the safety of
other people. Unless a job is governed by prevailing wage
regulations, the Company's electricians earn from $8 to $17
per hour.Brower also testified that the Company maintains a rec-ommended list of tools which the Company encourages, but
does not insist, that all employees acquire. In addition,
Braswell testified that officials in the county building permit
office encourage all electrical contractors to have their em-
ployees obtain a certification issued by the National Assess-
ment Institute (NAI) which reflects their level of knowledge
in the trade.7For that reason, Braswell claims that he encour-ages all of the Company's electricians to obtain an NAI cer-
tification. According to Sneed, the NAI periodically conducts
written examinations in the area and, in effect, issues a com-
petence certification based on their examination score.Brower hired Sneed as an apprentice electrician in Novem-ber 1993 at $9 an hour and he worked for the Company until
July 1994. Sneed testified that Brower said nothing at the
time of his hire concerning the Company's policy about pay
increases. Hollis characterized Sneed as ``a hard worker,[who] did a good job.'' In March, Sneed received a pay in-
crease to $10 an hour. This raise, as it turned out, would be
the only increase Sneed received before he left the Company
in July.Sneed testified that Braswell informed him of his Marchincrease. Sneed claims that he engaged Braswell in a discus-
sion at this time about company requirements for further in-
creases. According to Sneed, Braswell showed him the tool
list and explained that there could be little they could do
until Sneed had all of the tools on the list and a ``Clark
County Journeyman's Card,'' i.e., the NAI certification.
Sneed claims that Braswell assured him that he ``would re-
ceive a pay raise to journeyman level'' which, as Braswell
explained to Sneed, was $12 to $14 an hour ``as soon as
[Sneed] got the journeyman's card and completed [the] tool
list.'' According to Sneed, Braswell said nothing about any
further evaluation.For his part, Braswell claims to have no ``knowledge'' ofspeaking with Sneed at the time of his March increase and
denied that he ever told Sneed that his pay would be in-
creased to the journeyman rate if he received an NAI certifi-
cate. Nevertheless, following his March increase, Sneed set
about to obtain the tools he needed and to take the NAI test.
Thus, Sneed testified:So, I tried to comply with their request, in good faith.I asked for any kind of feedback on my performance
or how I could improve or anything, and everything
seemed to be going very well. So, I completed gather-
ing the tool list together, which was a moderate ex-
pense, and I went and applied for the test and paid the
fees and took the test. I had every confidence that after
making all these efforts and my performance not drop-
ping off or anything, that my pay raise would be con-
cluded.Later, at the May 24 company meeting concerning union-ization, Sneed claims that Brower told the employees, in
connection with explaining the Company's merit pay scheme,
that ``journeymen electricians at [the Company] that had the
required documents and tool list would receive $12 to $14
an hour.'' When pressed concerning Brower's precise state-
ments, Sneed testified: 657G.B. ELECTRIC
Q. All right. Now, Mr. Brower also told you at onetime that journeymen were paid between $12 and $14
an hour, is that correct?MR. FISHER: Object. It is a leading question.MS. WALDECK: That is what he testified to earlier.JUDGESCHMIDT: I am going to overrule that. Goahead.THEWITNESS: Yes, he did not specifically addressthat to myself. It was at a meeting, and he addressed
it to the group.Q. BYMS. WALDECK: All right. Did he also mentionthe license and the tools?A. Yes, he did.
Q. And what did he say about them?
A. He saidÐit was in the midst of a statement abouta merit shop and the positive points of it. ``If you have
this tool list and the Clark County card, journeymen
here make $12 to $14 an hour.''Q. Did he suggest that once you got those tools andgot the license, you would then be evaluated and maybe
you would get the journeyman's pay or did he say you
would get the journeyman's pay if you have those two
things?A. He did not specify it in those exact words. Hesaid, ``If you have the tool list and the Clark County
card, journeymen here make $12 to $14 an hour.''On approximately June 2, Sneed received NAI's journey-man's certification based on his examination result. Imme-
diately after receiving the certification, Sneed approached
Hollis during a workbreak, showed him his journeyman's
certificate and mentioned the previous information that he
had received about a pay increase to the journeyman's rate.
According to Sneed, Hollis stated that he ``didn't have a
snowball's chance in hell of getting a raise after the election
went against [Brower].'' However, Sneed persisted and Hol-
lis finally suggested that he call Brower.Following Hollis' suggestion, Sneed telephoned the Com-pany from the general contractor's job office and asked the
Company's receptionist to speak with Brower. After she ap-
parently spoke with Brower, she returned to the phone and
told Sneed that Brower was not able to speak with him.After this rebuff, Sneed again approached Hollis and re-ported that Brower apparently was unwilling to speak with
him. While Sneed spoke with Hollis at this time, Brower
radioed Hollis. Sneed, who overheard the ensuing Brower-
Hollis exchange, described it in the following manner:At that point, Gary [Hollis], who was carrying aradio on his hip, got a call from Glen [Brower], and
Glen was asking why I was trying to contact him and
had said something like, ``What is he doing on my time
doing that?'' And Gary responded that it was break.Anyway, he said something to the effect of every-thing that I need to talk to anyone about I can talk to
Gary. And Gary said, ``Well, he is looking for a raise
because he got his journeyman's card.'' Glen responded
that, ``He can go talk to 357 if he is interested in a
raise,'' indicating the Union. So, that basically termi-
nated the conversation. I think there might have been
some last farewell words.Then, I spoke to Gary, and he said he would relaythe information, but he was almost laughing about itafter all that we had gone through. But I felt obliged,after going through the efforts and everything, to go
through the official channels and speak to Gary. So,
that is where I left it.Brower did not specifically address the remarks Sneed at-tributed to him at the May 24 meeting. Hollis recalled that
Sneed spoke to him following the election about his new
journeyman's card and that he asked for a raise. Hollis testi-
fied that he told Sneed that he ``would take it to the office
and talk to him about it. It wasn't up to me to give raises.''
Brower, however, vaguely recalled the radio exchange. Thus,
he testified:Q. Did Mr. Hollis approach you after the NLRBconducted representation election about Mr. Sneed's de-
sire to get a raise and to obtain journeyman status?A. I kind ofÐI am trying to think ofÐon a radiothere was a conversation that Mr. Sneed was asking for
a raise. He didn't come to me directly. I think, if I re-
call, there was a radio conversation. I wasn't on the
site. I was off the site at the time. I think Mr. Sneed
brought that up, and I kind of remember that it was
trueÐhe did ask for a raise, and my comments werethat, ``I have no right to do that. He elected the IBEW.
He must go to 357. Now we are into negotiations. I
cannot take one employee and give him something
without giving theÐI don't even have theÐI can't do
that anymore. They voted meÐthat away from me.''
That is the way I understood it. Maybe I am wrong.II. FURTHERFINDINGSANDCONCLUSIONS
In reaching the conclusions detailed below, I have creditedthe accounts of the General Counsel's witnesses where there
are conflicts between them and the Respondent's witnesses.
My conclusions concerning credibility rest, in the main, on
the fact that Respondent's witnesses fundamentally corrobo-
rated General Counsel's witnesses on certain critical events,
e.g., the radio exchange between Brower and Hollis over
Sneed's pay and Brower's remarks to Melendez on the morn-
ing of Friday, May 27. In other instances, Respondent's wit-
nesses failed to deny important assertions by General Coun-
sel's witnesses, e.g., Sneed's claim that Hollis informed the
Valley View employees around Wednesday that they would
be working on Memorial Day. On yet other matters, the con-
duct of General Counsel's witnesses exhibits a degree of in-
herent plausibility strongly supporting their stories. For ex-
ample, Sneed's efforts to take the NAI test and buy tools fol-
lowing his pay increase in March strongly suggests that his
account of his conversation with Braswell occurred as he re-
lated it. On the other hand, important portions of Respond-
ent's defense reflects inconsistent accounts. Thus, Brower's
assertion that the purported labor cost problem on the Valley
View job was only recently discovered because of a software
problem seemingly is not supported by Hollis who as-
sertedÐcontrary to MelendezÐthat the matter had been
known and discussed for 2 or 3 weeks by all involved. Simi-
larly, Hollis directly contradicted Brower's attempt to pin the
blame on Melendez for the employee's attire on the Valley
View job. 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Complaint par. 5(a) inadvertently refers to the cancellation ofwork on May 26. It is clear this reference should be to May 27.A. The 8(a)(1) AllegationsSection 7 of the Act guarantees employees the right ``toself-organization, to form, join, or assist labor organizations,
to bargain collectively through representatives of their own
choosing, and to engage in other concerted activities for thepurpose of collective-bargaining or other mutual aid and pro-
tection ....'' Section 8(a)(1) prohibits employer inter-
ference, restraint, or coercion of employees in the exercise of
the Section 7 rights guaranteed under the Act. Verbal threats
of reprisal or promises of benefit which fall outside of the
``free speech'' guarantee in Section 8(c) of the Act com-
monly run afoul of the 8(a)(1) prohibition. The specific ac-
tivities called into play by the 8(a)(1) allegations in this case
all concern Hollis' postelection remarks.I have concluded that the General Counsel has sustainedthe complaint's 8(a)(1) allegations. Complaint paragraph 6(a)
alleges that Hollis told employees that work scheduled for
May 27 and 30 had been canceled because employees voted
in favor of the Union. As detailed above, Hollis, in response
to Melendez' inquiry concerning the cancellation of work, re-
sponded, in effect, that it was due to the fact that Melendez
had ``pissed'' Brower off by voting for the Union. I find this
remark is unquestionably coercive.Complaint paragraph 6(b) alleges that Hollis told an em-ployee that he would not be promoted to, nor paid as, a jour-
neyman because employees had voted for the Union. Hollis'
``snowball's chance in hell'' remark to Sneed's inquiry about
his becoming a journeyman fully supports this allegation. As
the remark reflects that no consideration would be given to
Sneed's request ``after the election went against [Brower],''
I find it is likewise coercive.Complaint paragraph 6(c) alleges that Hollis told employ-ees that Respondent would go out of business rather than
``go union.'' This allegation is supported by the credited tes-
timony of both Melendez and Sneed that Hollis made such
a remark during the course of a lunch conversation during
the week following the election. I find this remark is also co-
ercive as it lacks any semblance of a prediction about the
likely business consequences of unionization and occurred at
a time when employees could reasonably expect their newly
elected representative to press for the fruits of collective bar-
gaining by negotiating an agreement with their employer.B. The 8(a)(3) AllegationsSection 8(a)(3) prohibits employers from discriminating inregard to an employee's ``tenure of employment ... to en-

courage or discourage membership in any labor organiza-
tion.'' As 8(a)(3) cases generally turn on the question of em-
ployer motivation, the Board and the courts employ a causa-
tion test to analyze the merits of such allegations. WrightLine, 251 NLRB 1083 (1980); NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983). See also NLRB v. Sea-Land Service, 837 F.2d 1387 (5th Cir. 1988).The Wright Line test requires the General Counsel to makea prima facie showing sufficient to support an inference that
the employee's protected conduct motivated the employer's
adverse action. Typically, the General Counsel meets this
burden by presenting credible evidence showing a reasonable
proximity in time between the adverse action in question and
the employer's knowledge of, and hostility toward, the em-ployee's protected activity. Best Plumbing Supply, 310NLRB 143 (1993).If the General Counsel establishes a prima facie case, theemployer must then shoulder the burden of persuading the
trier of fact by a preponderance of the evidence that the same
adverse action would have been taken even in the absence
of the employees' protected activity. Best Plumbing Supply,supra. To meet this burden ``an employer cannot simply
present a legitimate reason for its action but must persuade
by a preponderance of the evidence that the same action
would have taken place even in the absence of the protected
conduct.'' Roure Bertrand Dupont, Inc., 271 NLRB 443(1984).Together, complaint paragraphs 5(a), (b), and (d) allegethat Respondent canceled scheduled work on May 27 and 30
because employees engaged in union activity and to discour-
age those activities.8I find General Counsel established astrong prime facie case in support of this allegation. Thus,
the credited testimony of Melendez concerning his two con-
versations with Brower about scheduling of work for May 30
and Sneed's credited testimony concerning Hollis' statements
to employees in midweek that they would be working on
May 30 establish that a decision had been made to work that
day. Thereafter, Hollis' response to Melendez when the latter
inquired on May 27 about the reason for canceling work
scheduled for the remainder of May 27 and 30 amounts to
direct evidence that Respondent's action was motivated by
the NLRB election results. In addition, the timing and
abruptness of Respondent's announcement lends further sup-
port for the conclusion that this work was canceled for un-
lawful reasons especially where, as here, Respondent never
previously discussed shortening the May 27 workday at all.In contrast, I find Respondent's defense unconvincing.Thus, its assertions that the Valley View job was ``800 hours
in the hole'' at this time is based entirely on the assertions
of Brower and Hollis which are fundamentally conflicting as
to the discovery of the alleged cost overruns on that job. If,
as Hollis asserted, Respondent maintained records which
track estimated hours against actual hours at regular intervals
on its projects, the introduction of those records would have
provided Respondent's defense with a more convincing char-
acter. However, Respondent neither introduced those records
nor explained their absence. In addition, to the extent that
Respondent claims that it was precluded from working on the
project because the general contractor did not plan to be
present on Memorial Day, that argument is undercut by
Rowland's statement, which Respondent introduced, indicat-
ing that another subcontractor had planned to work that day.
Moreover, Respondent's disingenuous attempt at the hearing
to characterize this action as an employee benefit was com-
pletely unpersuasive. Accordingly, I find that Respondent
failed to sustain the burden required by Wright Line, supra,and conclude that it violated Section 8(a)(1) and (3) of the
Act by canceling scheduled work on May 27 and 30 as al-
leged in the complaint.Complaint paragraphs 5(c) and (d) allege that Respondentrefused to promote Sneed because of the employees union
activity and to discourage that activity. Again, I find the
General Counsel has established the requisite prime facie 659G.B. ELECTRIC
9Where, as here, I have concluded that Respondent maintained apolicy of promoting apprentices who acquire the required NAI jour-
neyman's certification and the listed tools, Respondent's refusal to
apply that policy to Sneed because the employees had selected as
bargaining representative is arguably ``inherently destructive'' of
employee rights so that no proof of discriminatory motive is re-
quired. NLRB v. Great Dane Trailers, 388 U.S. 26 (1967); HenryVogt Machine, 251 NLRB 363 (1980). However, I find it unneces-sary to consider that question as there is ample evidence of Re-
spondent's discriminatory motive in view of the other 8(a)(1) and (3)
violations.10If no exceptions are filed as provided by Section 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Section 102.48 of the Rules,
be adopted by the Board and all objections to them shall be deemed
waived for all purposes. Any pending motions inconsistent with this
Order are denied.case. Sneed's credible testimony concerning his March con-versation with Braswell and Brower's statements at the May
24 employee meeting are sufficient to establish that Re-
spondent maintained a policy of promoting apprentices to
electricians if they obtained an NAI journeyman's certificate
and possessed the requisite tools. However, after Sneed met
both of those qualifying factors, Respondent refused to con-
sider him for promotion because, as the radio exchange and
Brower's admission reflect, the employees had selected a
bargaining representative. I find Respondent's later claims
that Sneed was still unqualified and undependable to be self-
serving afterthoughts which are at odds with its announced
objective criteria and completely unconvincing especially
where, as here, Respondent never discussed these matters
with Sneed either before or at the time of his promotion re-
quest. Accordingly, I conclude that Respondent violated Sec-
tion 8(a)(1) and (3), as alleged, by refusing to promote Sneed
after he attained Respondent's standard for promotion.9CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By telling an employee that it would close the shoprather than go union; that work scheduled for May 27 and
30 had been canceled because employees voted in favor of
the Union in an NLRB election; and that an employee would
not be promoted because the employees voted for the Union
in an NLRB election, Respondent engaged in unfair labor
practices within the meaning of Section 8(a)(1) of the Act.4. By canceling work scheduled at the Valley View job onMay 27 and 30, and by refusing to promote John Sneed, Re-
spondent engaged in unfair labor practices within the mean-
ing of Section 8(a)(1) and (3) of the Act.5. The unfair labor practices of Respondent affect com-merce within the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, the recommended Order requires Re-
spondent to cease and desist therefrom and to take the fol-
lowing affirmative action designed to effectuate the policies
of the Act.The recommended Order herein will require Respondent toreimburse employees for the pay lost by reason of the abrupt
and discriminatory cancellation of work on May 27 and 30.
In addition, the recommended Order requires Respondent to
reimburse John Sneed for the pay lost by him as a result of
its discriminatory refusal to promote him from an apprentice
to an electrician's position and compensate him accordingly.In this connection, I deem Brower's statement at the May 24meeting with employees as recounted by Sneed to accurately
reflect Respondent's policy concerning the promotion of ap-
prentices to journeymen. As Sneed met all objective criteria,
I find that it would be appropriate for remedial purposes to
presume that his pay would have been increased to $12 per
hour commencing the first pay period after Sneed informed
Respondent that he had attained the required credentials and
tools. Backpay shall be computed in accord with Ogle Pro-tection Service, 183 NLRB 682, 683 (1970), enfd. 444 F.2d502 (6th Cir. 1971), with interest computed in the manner set
forth in New Horizons for the Retarded, 283 NLRB 1173(1987).Finally, Respondent will be required to post the attachednotice in order to inform employees of their rights and the
outcome of this matter.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, G.B. Electric, Inc., Las Vegas, Nevada,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Canceling scheduled work in order to discourage itsemployees' membership in, and activities on behalf of, Inter-
national Brotherhood of Electrical Workers, Local 357,
AFL±CIO.(b) Refusing to promote its apprentices to electrician posi-tions in order to discourage their membership in, and activi-
ties on behalf of, International Brotherhood of Electrical
Workers, Local 357, AFL±CIO.(c) Informing its employees that scheduled work had beencanceled because they voted for representation by, Inter-
national Brotherhood of Electrical Workers, Local 357,
AFL±CIO.(d) Telling its employees that Respondent's owners wouldclose the business before going union.(e) Telling its apprentice employees that they have nochance for promotion to an electrician's position because the
employees selected International Brotherhood of Electrical
Workers, Local 357, AFL±CIO, to represent them.(f) In any like or related manner interfering with, restrain-ing, coercing, or discriminating against employees because
they exercise rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make employees whole, with interest, for the loss ofpay suffered by them by reason of its cancellation of sched-
uled work on May 27 and 30, 1994, as specified in the rem-
edy section of this decision.(b) Make John Sneed whole for its refusal promote himto an electrician's position after he met the objective criteria
for that position as specified in the remedy section of the ad-
ministrative law judge's decision in this matter. 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to determine the
backpay due under the terms of this Order.(d) Post at its Las Vegas, Nevada office and area jobsitescopies of the attached notice marked ``Appendix.''11Copiesof the notice, on forms provided by the Regional Director for
Region 28, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
tell employees that we will close the busi-ness because they selected International Brotherhood of Elec-
trical Workers, Local 357, AFL±CIO to represent employees
for collective bargaining.WEWILLNOT
tell employees that scheduled work hasbeen canceled because they selected Local 357 to represent
them.WEWILLNOT
tell apprentice employees that they will notbe promoted to a full electrician's position because our em-
ployees selected Local 357 to represent them.WEWILL
make John Sneed whole, with interest requiredby law, for our failure to promote him to a full electrician's
position on or about June 2, 1994.WEWILL
make employees whole, with interest required bylaw, because we canceled scheduled work on May 27 and
30, 1994.G.B. E
LECTRIC, INC.